              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                 CIVIL CASE NO. 3:19-cv-00291-MR


DEREK ANTOINE SMITH,            )
                                )
                   Petitioner,  )
                                )
     vs.                        )               ORDER
                                )
ERIK A. HOOKS,                  )
                                )
                   Respondent.  )
_______________________________ )

       THIS MATTER is before the Court on the Order of the United States

Court of Appeals for the Fourth Circuit remanding this case for the limited

purpose of determining whether the Petitioner has demonstrated excusable

neglect or good cause warranting an extension of the appeal period. [Doc.

14].

       As noted by the Fourth Circuit, the Petitioner’s Notice of Appeal was

filed within the thirty-day excusable neglect period. See Fed. R. App. P.

4(a)(5). In that Notice, the Petitioner states that because of the restrictions

imposed as a result of the ongoing coronavirus pandemic, he is unemployed

and therefore could not afford a stamped envelope in order to timely mail his

appeal. [Doc. 11].




         Case 3:19-cv-00291-MR Document 15 Filed 03/16/21 Page 1 of 2
      For the reasons stated in the Petitioner’s Notice of Appeal, the Court

finds that good cause has been shown. The Court therefore will allow an

extension of the time to file a notice of appeal for a period not to exceed 30

days from the expiration of the time otherwise prescribed by Fed. R. Crim.

P. 4(a)(1)(A). Accordingly, the Petitioner’s Notice of Appeal shall be deemed

to have been timely filed.

      IT IS, THEREFORE, ORDERED that the time to file a notice of appeal

is EXTENDED nunc pro tunc for a period of thirty (30) days, and the

Petitioner’s Notice of Appeal is hereby deemed to have been timely filed.

      The Clerk of Court is respectfully directed to supplement the record of

this matter and return the record to the Court of Appeals for further

consideration of the Petitioner’s appeal.

      IT IS SO ORDERED.Signed: March 16, 2021




                                       2



        Case 3:19-cv-00291-MR Document 15 Filed 03/16/21 Page 2 of 2
